DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, “to facilitate the insertion of said perimeter edge” in line 4 should be read as “to facilitate insertion of said perimeter edge.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "hood frame edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The “hood frame edge” is being interpreted to be an edge of said “connecting frame,” as in applicant’s specification in paragraph [00011], the connecting frame is releasably secured within the groove of the perimeter edge. 
Claim 9 recites the limitation "connecting edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The “connecting edge” is being interpreted to be said “perimeter edge” in claim 7, as fasteners 42 in applicant’s figures are the first fasteners and fasteners 44 in applicant’s figures are the second fasteners.
Claim 12 recites the limitation "connecting frame edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The “connecting frame edge” is being interpreted to be an edge of “said connecting frame” in claim 7. 
Claim 10 is rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischer et al. (referred to as “Tischer”) (US 2002/0046752 A1).
Regarding claim 1, Tischer discloses a protective garment (110) (see Figs. 12-13 and [0047] and [0003]) comprising:
a face shield frame (121) having a first opening (see Figs. 12-13 and [0049]; rim 121 is a face shield frame as it is the outer edge of face mask 112 and has a first opening for face plate 114 to be mounted inside)
a face shield (114) mounted to said face shield frame (121) covering said first opening (see Figs. 12-15; face plate 114 is a face shield that is mounted to rim 121 covering said first opening, as rim 121 has groove 124 that receives face plate 114);
a hood (113) having a second opening (146) (see [0052] and Fig. 13; hood 113 includes face opening 146), said second opening (146) having a perimeter edge (147) (see Fig. 13 and [0052]; face opening 146 is bordered by annular edge 147 which is a perimeter edge); 
said face shield frame (121) having a groove (138) adjacent said first opening (see Figs. 14-15; rim 121 forms a groove 138 with seal member 123 adjacent or near the first opening, which is where face plate 114 is located), said edge (147) being releaseably secured within said groove (138) (see Figs. 14-15 and [0054]; annular edge 147 is nested in groove 138 via support frame 148);
whereby said hood (113) is retained to said face shield frame (121) (see Figs. 12-13 and [0054]; hood 113 is retained to rim 121 via groove 138 and fasteners 162, 164). 
Regarding claim 3, Tischer discloses the invention as discussed in claim 1. Tischer further discloses wherein said perimeter edge (147) has a hem (156) (see Fig. 15 and [0056]; annular edge 147 has hem 156). 
Regarding claim 5, Tischer discloses the invention as discussed in claim 1. Tischer further discloses wherein said perimeter edge (147) includes at least one starting tab (162) (see Figs. 13, 15, and 17; annular edge 147 includes multiple connector members 162, which is a starting tab) and said face shield frame (121) includes at least one mating tab (164) (see Fig. 13; rim 121 includes multiple connector members 164 which are mating tabs to mate with the connector members 162 as seen in Fig. 13 indicated by the dotted lines);
wherein said at least one starting tab (162) and said at least one mating tab (164) can be juxtaposed to facilitate the insertion of said perimeter edge (147) into said groove (138) (see Figs. 13-15; connector members 162 and connector member 164 are juxtaposed or placed adjacent to each other to facilitate the insertion of annular edge 147 into groove 138 by further retaining annular edge 147 into groove 138). 
Regarding claim 6, Tischer discloses the invention as discussed in claim 1. Tischer further discloses wherein said perimeter edge (147) is elastic (see [0051] and Fig. 13; hood 113, and thus including annular edge 147, is made from polybenzamideazole (PBI fiber), which is elastic as it is a flexible material, see https://link.springer.com/referenceworkentry/10.1007/978-0-387-30160-0_8839#:~:text=It%20has%20no%20melting%20point,to%20flame%20or%20extreme%20heat, and https://polymerdatabase.com/Fibers/PBI.html). 
Regarding claim 7, Tischer discloses a protective garment (22) (see Fig. 3 and [0003]) comprising: 
a face shield frame (60) having an outer perimeter and a first opening within said outer perimeter (see Fig. 3 and 9, and [0036]; rim 60 is a face shield frame as it is the outer edge of face mask 26f and has an outer perimeter which is the outline of rim 60, and has a first opening for face plate 54 to be mounted within said outer perimeter);
a face shield (54) mounted to said face shield frame (60) covering said first opening (see Fig. 3 and 9 and [0036]; face plate 54 is a face shield that is mounted to rim 60 and covers said first opening); 
a connecting frame (90) positioned at said outer perimeter (see Fig. 9 and [0044]; the outer perimeter of rim 60 of face mask 26f includes frame 90 bonded to rim 60);
a hood (24f) having a second opening (35) (see Figs. 3, 9 and [0033]; hood 24f has a front opening 35), said second opening (35) having a perimeter edge (see Figs. 3, 9, and [0037]; front opening 35 inherently has a perimeter edge that outlines the front opening 35 which includes a plurality of fasteners 62f);
said perimeter edge having a groove (92) for receipt of said connecting frame (90), said connecting frame (90) being releasably securable within said groove (92) (see Fig. 9 and [0044]; the perimeter edge of front opening 35 includes frame 88 bonded around opening 35, which are bead and groove fasteners 92, and thus the perimeter edge of front opening 35 have grooves for receipt of frame 90 or the connecting frame, as frame 88 and frame 90 are joined together using a bead and groove fastener 92, such as Maxigrip from ITW Maxigrip, see https://www.itwmaxigrip.com/maxigrip-high-performance-zippers.php, and thus frame 90 is releasably securable within the groove of frame 88); 
whereby said hood (24f) is retained to said face shield frame (60) (see Fig. 3 and 9; hood 24f is retained to rim 60  via the connection between frames 88 and 90). 
Regarding claim 8, Tischer discloses the invention as discussed in claim 7. Tischer further discloses wherein said hood frame edge is releasably secured within said groove (92) (see Fig. 3 and 9, and [0044]; hood frame edge is being interpreted to be an edge of the connecting frame 90, as applicant specification states in paragraph [00011] that the connecting frame is releasably secured within the groove of the perimeter edge, and thus the edge of frame 90 is releasably secured within the groove of frame 88, as frame 90 and frame 88 are slidably releasable from one another, see https://www.itwmaxigrip.com/maxigrip-high-performance-zippers.php). 
Regarding claim 9, Tischer discloses the invention as discussed in claim 8. Tischer further discloses wherein said connecting edge includes first fasteners (92) and said face shield frame (60) includes second fasteners (92), said first and second fasteners (92) mating to secure said hood (24f) to said face shield frame (60) (see Figs. 3, 6, and [0044], [0037]; said connecting edge is being interpreted to be said perimeter edge in claim 7, and thus the perimeter edge of front opening 35 includes bead and groove fastener 92 via frame 88, and rim 60 includes bead and groove fasteners 92 via frame 90, and these two frames are mated together via bead and groove fasteners to secure hood 24f to rim 60). 
Regarding claim 10, Tischer discloses the invention as discussed in claim 9. Tischer further discloses wherein said first fasteners (92) extend through said hood (24f) to further secure said hood (24f) to said face shield frame (60) (see Figs. 3 and 9, and [0037], [0044]; the bead and groove fastener 92 of frame 88 extends through hood 24f towards frame 90 to further secure hood 24f to rim 60). 
Regarding claim 12, Tischer discloses the invention as discussed in claim 7. Tischer further discloses wherein said connecting frame edge is plastic (see [0044]; said connecting frame edge is being interpreted as an edge of the connecting frame in claim 7, and thus frame 90, which is a bead and groove fastener, specifically may be Maxigrip from ITW Maxigrip, is made from plastic, see https://www.itwmaxigrip.com/maxigrip-high-performance-zippers.php). 
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 6,463,589 B1).
Regarding claim 13, Wang discloses a protective garment (see Abstract and Fig. 2) comprising:
a protective hood (20) (see Figs. 2 and 4; headgear body 20 is a hood as it covers the head of a user),
a face opening (21) (see Figs. 2-4; window 21 is a face opening as it provides an aperture for a user’s upper face and eyes);
a filter opening (see Fig. 3 and Col. 2 lines 39-44; flannelet 23 is attached to the inner side of headgear body 20 forming a filter opening to receive filtering piece 22);
a removable filter material (22) juxtaposed over said filter opening (23) (see Figs. 2-4 and Col. 2 lines 39-44; filtering piece 22 is a removable filter material that is juxtaposed or placed near and over flannelet 23). 
Regarding claim 14, Wang discloses the invention as discussed in claim 13. Wang further discloses wherein said filter opening includes a pocket for receipt of said filter (22) (see Figs. 2-4 and Col. 2 lines 39-44; flannelet 23 is attached to the inner side of headgear body 20, which thus forms a pocket for filtering piece 22 to be received). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of Verkic et al. (referred to as “Verkic) (US 6,185,739 B1).
Regarding claim 2, Tischer discloses the invention as discussed in claim 1. 
Tischer does not disclose wherein said edge is frictionally retained within said groove. 
However, Verkic teaches an analogous protective garment (see Figs. 1-2) wherein said analogous edge (edges of lens plate 14) is frictionally retained within said analogous groove (slots defined between surfaces 411 and platform 15) (see Fig. 2 and Col. 6 lines 34-43; back support surfaces 411 and platform 15 define slots, which are interpreted to be grooves as they are long narrow channels, that receive edges of lens plate 14, and the edges of lens plate 14 are retained frictionally within the slots/grooves), providing a friction fit that is sufficient to enable easy installment and to hold the edges securely in place (see Col. 6 lines 39-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement mechanism between the perimeter edge (147) and groove (138) of Tischer such that the perimeter edge is frictionally retained within said groove as taught by Verkic to have provided an improved protective device that provides a friction fit that is sufficient to enable easy installment and to ensure that the edge is securely attached and retained (see Col. 6 lines 39-43). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of Morgan et al. (referred to as “Morgan”) (US 6,889,390 B1).
Regarding claim 4, Tischer discloses the invention as discussed in claim 3. 
Tischer does not disclose wherein said hem contains an elastic member. 
However, Morgan teaches an analogous protective garment (see Abstract and Fig. 1), wherein said analogous hem (46) contains an elastic member (16) (see Fig. 1 and Col. 3 lines 38-40, Col. 3 lines 63-67, Col. 5 lines 12-15 et seq. lines 17-20, and Col. 4 lines 7-10; seam 46 is a hem as hood 12 is folded over and scured to itself to create an area to receive band 16 (applicant’s specification page 3, paragraph [00010], states elastic member is an elastic band), which is an elastic member as it may be made of rubber compounds), providing to form an airtight and/or watertight seal (see Col. 4 lines 3-6) for better protection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hem (156) of Tischer with an elastic member as taught by Morgan to have provided an improved protective garment that further forms an airtight and/or watertight seal (see Col. 4 lines 3-6) for better protection. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of Ivory (US 8,176,913 B2). 
Regarding claim 11, Tischer discloses the invention as discussed in claim 7. 
Tischer does not disclose wherein said face shield frame is plastic. 
However, Ivory teaches an analogous face shield frame (120) (see Figs. 1A, 1B), wherein said face shield frame (120) is plastic (see Figs. 1A, 1B, and Col. 4 lines 21-24; frame 120 can be formed of a thermoplastic elastomer, which is made from plastic and is a type of plastic and thus includes a plastic material), providing to provide flexibility and elasticity necessary to form a tight seal with a face shield (see Col. 4 lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the face shield frame of Tischer to be a plastic material as taught by Ivory to have provided an improved protective garment that provides flexibility and elasticity necessary to form a tight seal with a face shield (see Col. 4 lines 21-24). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786